Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment of claims 6 and 13 wherein the ash pan is rotatably coupled to the base must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites “further comprising a handle coupled to the sifter tray and allowing manual manipulation of the sifter tray.” Claim 8, from which claim 9 depends, recites “manipulating a handle to cause a sifter tray to move in a first direction.” It is not clear whether the handle of claim 9 is the same handle as in claim 8. For the purpose of examination, “further comprising a handle coupled to the sifter tray and allowing manual manipulation of the sifter tray” will be interpreted as -wherein the handle coupled to the sifter tray allows manual manipulation of the sifter tray-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claims 1-5, 7-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Straszer (US 0245578 A), hereinafter Straszer, in view of Schlosser (US 4416248 A), hereinafter Schlosser.

Regarding claims 1, 4, and 7, Straszer discloses an appliance comprising: 
a base (A); 
a firebox located within the base (“the fire-chamber” page 1, line 28) and including alternating planks and firebox openings (E) extending along a longitudinal direction of the firebox (Figure 1); 
an ash pan movably coupled to the base underneath the firebox (J); 
a sifter tray movably disposed on the firebox and including bars and sifter openings alternating along a longitudinal axis of the sifter tray (G), 
wherein the bars are aligned with the firebox openings and the planks are aligned with the sifter openings in a cooking position, and the bars are aligned with the planks and the firebox openings are aligned with the sifter openings in a clearing position (“The bars of both grates run transversely of the length of the stove, and are so arranged with relation to each other that the bars of the upper grate may be over those of the lower one, so as to form practically one grate. Or, the upper bars may be over the spaces between the lower bars, so as to form practically a closed bottom” page 1, line 47); and
wherein the sifter tray includes a frame (The body including the sides of G).

    PNG
    media_image1.png
    582
    705
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    561
    391
    media_image2.png
    Greyscale

Straszer does not disclose wherein the bars are ridges, the frame having sifter inclines extending at an incline with respect to the ridges, wherein the ridges extend at an incline with respect to the planks.

However, Schlosser teaches wherein the bars are ridges, the frame having sifter inclines extending at an incline with respect to the ridges, wherein the ridges extend at an incline with respect to the planks (“each arm is designed to be used for moving ashes toward elongated air intake slots 18. Each arm 32 is generally triangular or an inverted V-shape in transverse cross-section (see FIG. 5) resulting in two side faces 33 and 24 which slope outwardly and downwardly from an upper spline 35” column 3, line 42).

    PNG
    media_image3.png
    489
    421
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    133
    353
    media_image4.png
    Greyscale

In view of Schlosser’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the bars are ridges, the frame having sifter inclines extending at an incline with respect to the ridges, wherein the ridges extend at an incline with respect to the planks as is taught in Schlosser, in the appliance disclosed by Straszer.
One would have been motivated to include wherein the bars are ridges, the frame having sifter inclines extending at an incline with respect to the ridges, wherein the ridges extend at an incline with respect to the planks because Schlosser states “It should be noted that the inverted V-shaped 

Regarding claim 2, Straszer, as modified by Schlosser, discloses the appliance of claim 1, further comprising a handle coupled to the sifter tray and allowing manual manipulation of the sifter tray (At the end of h opposite g).

Regarding claim 3, Straszer, as modified by Schlosser, discloses the appliance of claim 2, further comprising a link coupling the handle to the sifter tray (h).

Regarding claim 5, Straszer, as modified by Schlosser, discloses the appliance of claim 1, wherein the ash pan is removably coupled to the base (“J, which receives the ashes as they are raked down. This pan is arranged to slide in and out like a drawer, and it may be removed in order to empty the ashes” page 1, line 70).

Regarding claims 8, 11, and 14, Straszer discloses a method of managing debris in an appliance comprising: 
manipulating a handle (the knob at the end of h) to cause a sifter tray (G) to move in a first direction, the sifter tray being disposed on a firebox having alternating planks and firebox openings (E) extending along a longitudinal direction of the firebox, and the sifter tray including bars and sifter openings alternating along a longitudinal axis of the sifter tray (“the stove A has the bottom of the fire-chamber composed of a stationary grate, E, above which is a similar grate G, resting on said grate E, and provided with a rod, h, extending out through the end wall of the stove, under the feed-door D, so that the upper grate may be reciprocated on the top of the lower one. By this means the ashes may be raked down from the bottom of the fire-box” page 1, line 27); 
causing the debris to fall through the sifter openings and firebox openings based on the step of manipulating by aligning the sifter openings and the bars with the planks and the firebox openings with 
moving the handle in a second direction opposite the first direction so as to align the bars with the firebox openings and the planks with the sifter openings (“the upper bars may be over the spaces between the lower bars, so as to form practically a closed bottom” page 1, line 51); and 
repeating the steps of manipulating, causing, and moving (“the upper grate may be reciprocated on the top of the lower one” page 1, line 32).

Straszer does not disclose wherein the bars are ridges, the frame having sifter inclines extending at an incline with respect to the ridges, wherein the ridges extend at an incline with respect to the planks.

However, Schlosser teaches wherein the bars are ridges, the frame having sifter inclines extending at an incline with respect to the ridges, wherein the ridges extend at an incline with respect to the planks (“each arm is designed to be used for moving ashes toward elongated air intake slots 18. Each arm 32 is generally triangular or an inverted V-shape in transverse cross-section (see FIG. 5) resulting in two side faces 33 and 24 which slope outwardly and downwardly from an upper spline 35” column 3, line 42).

In view of Schlosser’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the bars are ridges, the frame having sifter inclines extending at an incline with respect to the ridges, wherein the ridges extend at an incline with respect to the planks as is taught in Schlosser, in the method disclosed by Straszer.
One would have been motivated to include wherein the bars are ridges, the frame having sifter inclines extending at an incline with respect to the ridges, wherein the ridges extend at an incline with respect to the planks because Schlosser states “It should be noted that the inverted V-shaped configuration of the arms prevents accumulation of ashes on top of the arms” (column 4, line 64). Therefore, including the shape of the sifter members taught by Schlosser will prevent the retention of ash in the firebox of Straszer.

Regarding claim 9, Straszer, as modified by Schlosser, discloses the method of claim 8, wherein the handle coupled to the sifter tray allows manual manipulation of the sifter tray (The handle of Straszer is for manual manipulation).

Regarding claim 10, Straszer, as modified by Schlosser, discloses the method of claim 9, further comprising a link coupling the handle to the sifter tray (h).

Regarding claim 12, Straszer, as modified by Schlosser, discloses the method of claim 8, wherein the ash pan is removably coupled to the base (“J, which receives the ashes as they are raked down. This pan is arranged to slide in and out like a drawer, and it may be removed in order to empty the ashes” page 1, line 70).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Straszer, in view of Schlosser, and further in view of Schwabach (US 2081680 A), hereinafter Schwabach.

Regarding claim 6, Straszer, as modified by Schlosser, discloses the appliance of claim 1. 

Straszer, as modified by Schlosser, does not disclose wherein the ash pan is rotatably coupled to the base.

However, Schwabach teaches wherein the ash pan is rotatably coupled to the base (Figure 1 shows the rotated and non-rotated positions).

    PNG
    media_image5.png
    561
    786
    media_image5.png
    Greyscale

In view of Schwabach’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the ash pan is rotatably coupled to the base as is taught in Schwabach, in the appliance disclosed by Straszer.
One would have been motivated to include wherein the ash pan is rotatably coupled to the base because Schwabach states “The object of the present improvements is to simplify the device and to render its manipulation particularly convenient” (column 1, line 10) and “the tilting can be easily effected by hand” (Column 1, line 25). Therefore, including the rotating ash pan will simplify disposal of the ashes.

Regarding claim 13, Straszer, as modified by Schlosser, discloses the method of claim 8. 

Straszer, as modified by Schlosser, does not disclose wherein the ash pan is rotatably coupled to the base.



In view of Schwabach’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the ash pan is rotatably coupled to the base as is taught in Schwabach, in the appliance disclosed by Straszer.
One would have been motivated to include wherein the ash pan is rotatably coupled to the base because Schwabach states “The object of the present improvements is to simplify the device and to render its manipulation particularly convenient” (column 1, line 10) and “the tilting can be easily effected by hand” (Column 1, line 25). Therefore, including the rotating ash pan will simplify disposal of the ashes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sweitzer (US 4334517 A)

    PNG
    media_image6.png
    463
    598
    media_image6.png
    Greyscale

Wells (US 1367445 A) 

    PNG
    media_image7.png
    735
    479
    media_image7.png
    Greyscale

Stevenson (US 4426991 A)  

    PNG
    media_image8.png
    397
    595
    media_image8.png
    Greyscale

Hazard (US 4984560 A) 

    PNG
    media_image9.png
    410
    598
    media_image9.png
    Greyscale

Graham (US 20090000195 A1)

    PNG
    media_image10.png
    726
    558
    media_image10.png
    Greyscale

DeMars (US 7681568 B2) 

    PNG
    media_image11.png
    892
    489
    media_image11.png
    Greyscale

Nelson (US 3289667 A) 

    PNG
    media_image12.png
    455
    609
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    318
    340
    media_image13.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762